Citation Nr: 1132307	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The appellant had a verified period of active duty for training from April 1967 to August 1967.  He had additional periods of reserve duty and was honorably discharged from the United States Army Reserves in February 1987.  These periods of reserve duty do not include a period of active or inactive duty training in October 1986.  

In March 2010, the Board remanded the appeal to the RO or the Appeals Management Center (AMC) for additional action.  That action has been completed, and the claim has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Service records do not show that the appellant was on active duty at any time in October 1986.  

2.  A heart disability was not present during a period of active service or ACDUTRA, or within one year following discharge from a period of active service, and is not etiologically related to active service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active service or ACDUTRA, and the incurrence or aggravation of heart disability during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for heart disability, claiming it was first discovered during a period of active duty for training in October 1986.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.


Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided adequate VCAA notice in a letter dated in July 2007, prior to the October 2007 rating decision on appeal.  

The Board also finds the appellant has been afforded adequate assistance in regard to the claim.  The appellant 's service treatment records (STRs) and service personnel records are associated with the record.  Post-service treatment records have been obtained from those VA and a statement was obtained from a private physician.  The appellant was asked to identify all non-VA providers having relevant records.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.

The appellant was afforded a VA medical examination in regard to the claim decided below.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted complete a examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disability.  

Accordingly, the Board will address the merits of the claims.

General Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain heart disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the one year presumption for incurrence of a chronic disease applies only to a period of active duty. It does not apply to active duty for training. See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Analysis

A March 1984 service department report of an electrocardiograph of the appellant is indicated to be within normal limits.

At a July 1986 Army Reserve periodic examination, the appellant's heart, lungs, chest and vascular system were clinically evaluated as normal and were indicated to be normal by history, except that the appellant was noted to have a history of hypertension for the past eight to nine years, and to be normotensive on medication.

In an October 13, 1986, letter, P.D.V., M.D., practicing in the areas of internal medicine and cardiology, asserted that the appellant had frequent ventricular premature contractions and was unable to perform military activity at that time.

At an October 19, 1986, periodic Army Reserve examination, the appellant was found to be medically not qualified for retention in the Army Reserves as a result of frequent premature ventricular contractions that caused inability to perform military duty.

The appellant contends that the October 19, 1986, Army Reserve periodic examination took place during a period of active duty for training.  (See Notice of Disagreement received in November 2007; Informal Hearing Presentation dated in January 2010.)  However, the appellant's personnel jacket, obtained subsequent to the Board's March 2010 remand, does not contain evidence verifying active or inactive duty for training at any time in October 1986.  The Board has reviewed this file and notes that the appellant did not accumulate active duty points in October 1986.  The National Personnel Records Center (NPRC) submitted a reply to a VA request in September 2010 indicating that the appellant's service records failed to show he was on duty for training during the period from October 1, 1986, to October 31, 1986.  The appellant urges he was on active duty at the time of the October 1986 examination.  He submitted an Army Disposition Form informing him that an appointment had been made for him to have a final physical evaluation on Sunday October 19, 1986.  He was to wear his Battle Dress Uniform and report to the 339th General Hospital for the examination.  

Following a review of the record, the Board finds that the record demonstrates that the appellant was not on active duty for training or inactive duty for training at the time of the October 1986 examination.  The Board has considered the appellant's argument but finds the service department records and the NPRC report to be definitive information as to the characterization of the appellant's service or lack thereof in October 1986.  

The appellant did not have active service in October 1986 and he is not entitled to service connection for heart disability based on the discovery of heart disease at that time.  

Furthermore, the preponderance of the evidence is against a finding of service connection for heart disability as there is no competent evidence linking a current heart disability to any period of active service or ACDUTRA.  The appellant underwent VA examination in October 2010.  That examination, performed by an examiner that reviewed the claims folder, yielded an opinion that there was less than a 50 percent probability that the premature ventricular contractions that the appellant was documented to have in 1986 were responsible for any abnormality that he may or may not have at the present time.  The examiner noted that presently there was no documented current cardiac abnormality.

Based on the evidence and analysis above, the Board finds that service connection for a heart disability must be denied.  The evidence preponderates against the claim, and the benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. at 54


ORDER

Entitlement to service connection for a heart disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


